DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the preliminary amendment filed on 08/16/2019. Accordingly, claims 1- 5 & 9 are pending and the claims 1 & 9 are in independent form. Claims 6- 8 are cancelled by the applicant during the preliminary amendment. The received substitute abstract is acceptable.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
In claims 1-5:
a) “an obtainment unit” (item “second communication unit 33” wherein the “communication may be performed by any communication standard”), b) “an estimation unit” (item 34b of fig. 2) , & c) “an update unit” (item 34d). See, fig. 2 & paras. 026-0028, 0030, 0032.
“a reception unit” in claim 2; this element is discussed in para. 0024 (e.g., GUI of a touch screen).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1- 5 & 9objected to because of the following informalities:  
In claim 1, the claim recites “a storage unit storing a fluid model inside a space” in line 2. Here, the term “space” of the storage unit can be also understood as memory address of the “storage unit”. However, a storage unit storing a fluid model corresponding to a space” or equivalent thereof to avoid misinterpretation and improve clarity.
Claim 9 is also objected for the similar reasons as claim 1.
Claims 2- 5 are objected because they depend on claim 1 but fail to cure the deficiency of the claim 1.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 3-5 & 9 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 & 8 of co-pending Application No. 16/486,787 (reference application) in view of Nanda et al. [Nanda] (US 20180101639 A1). 
Although the claims at issue are not identical, they are not patentably distinct from each other as shown and discussed below.

Instant Application: 16/486,758
Co-Pending Application: 16/486,787
Remarks
Claim 1, An environment control system, comprising:
Claim 1, An environment estimation device, comprising
Anticipated by the limitation of the claim 1 of the co-pending application’787
a storage unit storing a fluid model inside a space
an estimation unit configured to estimate a three-dimensional environmental distribution
inside the space, based on the numerical fluid dynamic model generated;
Since “numerical fluid dynamic model” is used in the claim of the co-pending application, it has to be somehow stored in a storage unit
an obtainment unit configured to obtain fluid parameter information inside the space and an
operation state of at least one appliance provided in the space
an obtainment unit configured to obtain an operation state of at least one appliance provided
in a space from the at least one appliance or a control device of the at least one appliance, and obtain environmental information inside the space
Anticipated by the limitation of the claim 1 of the co-pending application’787
an estimation unit configured to estimate a three-dimensional environmental distribution
inside the space, based on the fluid model stored in the storage unit, the fluid parameter information
obtained, and the operation state obtained
a generation unit configured to generate, based on the operation state obtained and the
environmental information inside the space obtained, a numerical fluid dynamic model including, as
a variation parameter, a boundary variable corresponding to the environmental information inside the space at a boundary between inside three-dimensional environmental distribution
inside the space, based on the numerical fluid dynamic model generated;

a control unit configured to control the at least one appliance, based on the three dimensional
environmental distribution estimated;
a determination unit configured to change, by varying the boundary variable from an initial
value, first environmental information in a specific region of the three-dimensional environmental
distribution estimated,
Anticipated (change the environmental information means performing controlling to vary boundary value)
an update unit configured to update the fluid model stored in the storage unit, 
a correction unit configured to correct the numerical fluid dynamic model, by fixing the variation parameter of the numerical fluid dynamic model at the object boundary variable
determined
anticipated


The claim 1 of the co-pending application does not teach correct/update the model is based on a history of an environmental distribution inside a space different from the space as shown with strikethrough emphasis.
Nanda teaches a system comprising a model used to monitor and control an appliance, wherein the system comprises an update unit configured to update [training with historical data of similar gas turbine] the 

Claim 3 of the instant application is obvious over claim 2 of the co-pending application’787 in view of Nanda.
Claim 4 of the instant application is obvious over claim 3 of the co-pending application’787 in view of Nanda.
Claim 5 of the instant application is obvious over claim 4 of the co-pending application’787 in view of Nanda.
Claim 9 of the instant application is obvious over claim 8 of the co-pending application’787 in view of Nanda for the similar reasons as in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1- 5 & 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashgriz et al. [Ashgriz] (US 20170153032 A1) in view of Nanda et al. [Nanda] (US 20180101639 A1).

Regarding claim 1, Ashgriz teaches an environment control system [“virtual thermostat… system comprises of the followings”, e.g., device that implements the flowchart shown in fig. 7], comprising: ([0038-0048, 0051]);
a storage unit storing a fluid model [“three dimensional model of the controlled space 790”] inside a space [“controlled space”] ([0058, 0067]);
an obtainment unit [e.g., BC and IC unit 730 of fig. 7 which is shown in detail in fig. 9 & associated texts] configured to obtain [“BC and IC unit 730 receives…this unit finds the outside temperature, the shadow effects in the walls”] fluid parameter information [e.g., “the initial temperature of the air inside the controlled space”, “heat loads factors to a 3D numerical solver”] inside the space and an 1 [e.g., “the inlet conditions of the air (temperature and flow rate)”] of at least one appliance [HVAC device(s) used to condition the space] provided in the space (Fig. 7, [0050, 0069, 0076]);
an estimation unit [“CFD solver” like the “solver unit 740” shown and described in detail in fig. 10 & associated texts] configured to estimate [“numerical solver estimate the condition distribution of air in the room”. Here, the distribution is estimated by directly/indirectly considering/based on various inputs] a three-dimensional environmental distribution [“the temperature distribution”] inside the space, based on the fluid model stored in the storage unit, the fluid parameter information obtained, and the operation state obtained ([20005, 0070, 0074, 0077]);
a control unit configured to control [“control unit” like “unit 770” that uses the output of the solver unit 740 via the unit 750 to turn “the HVAC unit 780 ON and OFF”. Put differently, the control unit 770 controlling the HVAC system depends on “the temperature distribution” outputted from the solver unit 740] the at least one appliance, based on the three dimensional environmental distribution estimated (Fig. 7, [0072]) and
an update unit [scanning unit 710, shown in fig. 7 in detail, that calibrates the infrared data with 3D model of the space to generate “calibrated 3D model” The calibrated model is interpreted as updated/trained model] configured to update the fluid model stored in the storage unit, based on a history of an environmental the temperature distribution of the surface for the controlled space 840”] inside 
While Ashgriz teaches of updating/calibrating the model based on historical environmental/temperature data for the same space, it still does not teach its calibrating/updating is based on a historical data of a different/another space3. Put differently, Ashgriz does not teach changing or calibrating of the model is by using/considering the historical data of a space different from the space as claimed.
Nanda teaches a system and method for predictive events of an appliance [“gas turbine”, analogous device with air conditioner of Ashgriz] using one or more stored model [“a combination model”] and updating of the model based on the historical data of the appliance or other similar appliance (Abstract, [0030]). Specifically, Nanda teaches a system comprising an update unit configured to update a model [“the combination model 116 are trained from historical data of the same gas turbine system 12 or similar gas turbine systems 12”. Here, the training of the combination model can is interpreted as updating of the model] stored in a storage unit, based on a history [“historical data…similar gas turbine systems”] of an environmental distribution [“sensor data 52 may include ambient conditions (e.g., temperature, humidity”] around a space [the location of “similar gas turbine”] different from the space [location of the “same gas turbine system”] ([0021, 0024, 0026, 0039]).
It would have been obvious to one ordinary skill in the art at the time of the filing of this application to (i) combine the teachings of Nanda and Ashgriz because they both 

Regarding claim 2, Ashgriz in view of Nanda further teaches the environment control system according to claim 1, further comprising:
 a reception unit [“control panel”, e.g., user input and output display unit 720] configured to receive designation of a target environmental state at a given position [“the specified location”] in the space, wherein the control unit is configured to control the at least one appliance based on the three-dimensional environmental distribution estimated, to bring an environmental state at the given position closer to the target environmental state (Ashgriz, [0073-0074], Fig. 7).  

Regarding claim 3, Ashgriz in view of Nanda further teaches/suggests the environment control system according to claim 1, wherein the obtainment unit is determine outside boundary conditions of the controlled space” or “the outside temperature, and the shadow effects”] outside the space, and the estimation unit is configured to estimate the three-dimensional environmental distribution, based on the fluid model stored in the storage unit, the fluid parameter information obtained, the operation state obtained, and the environmental state outside the space obtained (Ashgriz, [0044, 0066]).
  
Regarding claim 4, Ashgriz in view of Nanda further teaches/suggests the environment control system according to claim 1,
 wherein the obtainment unit is, configured to further obtain a C value indicating airtightness [“heat loses through the walls… thermal resistance”. PHOSITA knows that in the HVAC art, a thermal conductance or C-value is reciprocal with resistance. Thus, using of resistance variable can be understood as using of the C value as well] of the space, and the estimation unit is configured to estimate the three-dimensional environmental distribution, based on the fluid model stored in the storage unit, the fluid parameter information obtained, the operation state obtained, and the C value obtained (Ashgriz, [0066, 0073]).  

Regarding claim 5, Ashgriz in view of Nanda further teaches/suggests the environment control system according to claim 1, wherein the fluid model is a thermal fluid dynamic model, the fluid parameter information is temperature information, the at least one appliance includes an air conditioner [“HVAC”], the estimation unit is configured to estimate a three-dimensional temperature distribution [“the spatial temperature distribution across the controlled space”] inside the space as the three-dimensional environmental distribution, based on the fluid model stored in the storage unit, the temperature information obtained, and the operation state obtained, and the control unit is configured to control the air conditioner, based on the three-dimensional temperature distribution estimated (Ashgriz, [0002, 0045, 0065]).  
Regarding claim 9, this claim is a method claim implemented by the system of claim 1. Therefore, Ashgriz in view of Nanda renders invention of this claim obvious for the similar reasons as in claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1) IWAMASA et al. (US 20180082204 A1) teaches an environmental system comprising an estimation unit configured to estimate a three-dimensional environmental distribution [“estimates the temperature distribution of the space”] inside the space, based on the fluid model stored in the storage unit, the fluid parameter information obtained, and the operation state obtained ([0103-0104], claim 1).
2) Hamann et al. (US 20140257740 A1) teaches obtaining the three-dimensional temperature distribution model for the room (Abstract).
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes, the spec, para. 0018 shows various examples of “operation state” including “operation mode, set temperature, wind direction, air volume, etc.”
        2 Ashgriz solves the same problem (“set a target temperature or a target humidity at a position where no
        sensor is located in the space”) faced by the applicant as discussed in para.004 of the specification.
        3 Examiner notes applicant’s description for this limitation in spec, para. 0052 (“a fluid model of one room
        (space) in an apartment house may be applied to another room (space) in the apartment house”)